UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7056


BRADLEY MAXWELL,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE; JAMES PARKS; GEORGE HINKLE; GREGORY HALLOWAY;
DAVID ZOOK; R.C. MATHENA; DENNIS COLLINS; T. FARRIS; B. D.
COLLINS; J. W. CARICO; C. L. STACY; R. C. WILLIAMS; H. R.
HENSLEY; M. COUNTS; BRENDA RAVIZER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00477-JLK-RSB)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bradley Maxwell, Appellant Pro Se. Kate Elizabeth Dwyre, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bradley    Maxwell    appeals      the   district    court’s    order

denying relief on his complaint alleging claims under 42 U.S.C.

§ 1983 (2006) and the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”).          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             Maxwell v. Clarke, No. 7:12-cv-00477-

JLK-RSB (W.D. Va. June 13, 2013).                We deny Maxwell’s motion to

appoint   counsel       and   dispense    with    oral   argument    because      the

facts   and    legal    contentions      are   adequately    presented       in   the

materials     before     this   court    and   argument    would    not   aid     the

decisional process.



                                                                          AFFIRMED




                                          2